Citation Nr: 0921989	
Decision Date: 06/11/09    Archive Date: 06/17/09

DOCKET NO.  07-31 940	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUE

Entitlement to secondary service connection for a right 
shoulder disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and a friend


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The Veteran had active service from March 1985 to June 1992.

This appeal to the Board of Veterans Appeals (Board) arises 
from a July 2006 rating action that denied service connection 
for a right shoulder disability as secondary to the veteran's 
service-connected right knee chondromalacia patella.

In March 2009, the Veteran and a friend testified at a Board 
hearing before the undersigned Veterans Law Judge at the RO.

In December 2008 written argument, the veteran's 
representative raised the issue of service connection for a 
right shoulder disability as secondary to the veteran's 
service-connected left knee disability, chondromalacia 
patella with laxity.  That issue has not been adjudicated by 
the RO and is not properly before the Board for appellate 
consideration at this time, and is thus referred to the RO 
for appropriate action.

For the reasons expressed below, the issue on appeal is being 
remanded to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.  The VA will notify the Veteran when further 
action on her part is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) (See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008)) 
essentially includes, upon the submission of a substantially-
complete application for benefits, an enhanced duty on the 
part of the VA to notify a claimant of the information and 
evidence needed to substantiate a claim, as well as the duty 
to notify him what evidence will be obtained by whom.  
38 U.S.C.A.     § 5103(a); 38 C.F.R. § 3.159(b).  In 
addition, it defines the obligation of the VA with respect to 
its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of those duties, the Board 
finds that all notification and development action needed to 
fairly adjudicate the claim for secondary service connection 
on appeal has not been accomplished.

The Veteran contends that her right shoulder disability is 
proximately due to or the result of her service-connected 
right knee disability.  In December 2008 written argument and 
at the March 2009 Board hearing, the veteran's representative 
stated that the February 2006 VA examination was inadequate, 
and requested a new examination.  

Under the applicable criteria, service connection may be 
granted for disability that is proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. 
§ 3.310(a) (2008).  See also Harder v Brown, 5 Vet. App. 183, 
187-89 (1993).  Allen v. Brown, 7 Vet. App. 439, 448 (1995), 
holds that 38 C.F.R. § 3.310(a) authorizes a grant of service 
connection not only for disability caused by a service-
connected disability, but for the extent of additional 
disability resulting from aggravation of a non-service-
connected disability by a service-connected one.  

Appellate review discloses that, although the February 2006 
VA examiner commented upon certain aspects of the 
relationship between the veteran's service-connected right 
knee disability and her non-service-connected right shoulder 
disability, he did not address the matter of additional right 
shoulder disability resulting from aggravation of that non-
service-connected disability by the service-connected right 
knee disability.  Such findings being needed to resolve the 
claim for secondary service connection for a right shoulder 
disability, the Board finds that due process of law requires 
that that issue must thus be remanded to the RO to obtain a 
VA orthopedic examination of the Veteran that addresses that 
question.

The Veteran is hereby advised that failure to report for the 
scheduled VA examination, without good cause, may result in 
denial of her claim.  See 38 C.F.R.  § 3.655(b) (2008).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  Id.  If the Veteran fails to report 
for the scheduled examination, the RO should obtain and 
associate with the claims folder a copy of any notice of the 
examination sent to her by the pertinent VA medical facility.    

The action identified herein is consistent with the duties 
imposed by the VCAA.  However, identification of specific 
action requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
action requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim on appeal.

Accordingly, this case is hereby REMANDED to the RO via the 
AMC for the following action:

1.  The RO should afford the Veteran an 
orthopedic examination by a physician at 
the West Palm Beach, Florida, VA Medical 
Center to determine the relationship, if 
any, between her right shoulder 
disability and her service-connected 
disability of either knee.  The entire 
claims folder must be provided to the 
physician designated to examine the 
Veteran, and the examination report 
should reflect consideration of the 
veteran's documented medical history and 
assertions.  All appropriate tests and 
studies should be accomplished (to 
include X-rays, if deemed appropriate), 
and all clinical findings should be 
reported in detail and correlated to a 
specific diagnosis.    

The doctor should review the claims 
folder and render opinions, consistent 
with the clinical findings and sound 
medical principles, as to whether it is 
at least as likely as not (i.e., there is 
at least a 50% probability) that any 
diagnosed right shoulder disability was 
caused or has been aggravated by the 
Veteran's service-connected disability of 
either knee.  If aggravation of any non-
service-connected right shoulder 
disability by the service-connected 
disability of either knee is found, the 
examiner should attempt to quantify the 
degree of additional disability resulting 
from the aggravation.  In reaching his 
opinions, the physician should review and 
address the medical evidence of record 
pertaining to the relationship between 
the veteran's right shoulder disability 
and service-connected disability of 
either knee, to specifically include the 
February 2006 VA examination report and a 
May 2007 VA physician's statement.

The examiner should set forth all 
examination findings, along with the 
complete rationale for all opinions 
expressed and conclusions reached, in a 
typewritten report.

2.  If the Veteran fails to report for 
the scheduled examination, the RO must 
obtain and associate with the claims 
folder a copy of any notice of the date 
and time of the examination sent to her 
by the VA medical facility at which it 
was to have been conducted, and apply the 
provisions of 38 C.F.R. § 3.655, as 
appropriate. 

3.  To help avoid future remand, the RO 
must ensure that all requested action has 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

4.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim on 
appeal in light of all pertinent evidence 
and legal authority.  If the Veteran 
fails to report for the scheduled 
examination, the RO should apply the 
provisions of 38 C.F.R. § 3.655(b), as 
appropriate.

5.  If the benefit sought on appeal 
remains denied, the RO must furnish the 
Veteran and her representative an 
appropriate Supplemental Statement of the 
Case that includes clear reasons and 
bases for all determinations, and affords 
them the appropriate time period for 
response before the claims folder is 
returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The Veteran needs take no 
action until otherwise notified, but she may 
furnish additional evidence and/or argument during the 
appropriate timeframe.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the U.S. Court of Appeals for Veterans Claims 


(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2008).

